IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 15, 2007
                                No. 06-51359
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.


GILBERTO MADRILES-GUZMAN, also known as Gilberto M Guzman

                                            Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:06-CR-355-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Gilberto Madriles-Guzman appeals his conviction and sentence for
conspiracy to possess with intent to distribute cocaine and possession with intent
to distribute cocaine. Madriles-Guzman argues that his retained attorney
performed ineffectively at trial and at sentencing and that the district court
plainly erred during voir dire by commenting on the quantity of drugs involved
in the offense.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51359

      A 28 U.S.C. § 2255 motion is the preferred method for raising a claim of
ineffective assistance of counsel. Massaro v. United States, 538 U.S. 500, 503-04
(2003). We decline to address the claims of ineffective counsel raised in this case
because there has been no opportunity to develop the record as to the merits of
the claims. See United States v. Miller, 406 F.3d 323, 335-36 (5th Cir.), cert.
denied, 126 S. Ct. 207 (2005). The district court’s comments during voir dire
were not plainly erroneous. See United States v. Lankford, 196 F.3d 563, 572-73
(5th Cir. 1999).
      AFFIRMED.




                                        2